Citation Nr: 1231729	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  06-33 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include affective disorder, schizoaffective disorder, depression, psychosis not otherwise specified (NOS), mood disorder NOS, bipolar disorder NOS, anxiety NOS, panic disorder with agoraphobia, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1980 to July 1983.

This matter initially came before the Board of Veterans' Appeals (Board) from a May 2004 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Washington, DC.  In that decision, the RO denied the Veteran's petition to reopen a claim of service connection for a psychiatric disability as new and material evidence had not been submitted.

In her October 2006 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge in Washington, DC.  In September 2008, she was notified that her Board hearing had been scheduled for a date in December 2008.  She failed to appear for this hearing.  To the Board's knowledge, she has offered no explanation as to why she failed to appear for the scheduled hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2011).
  
In March 2009, the Board granted the petition to reopen the claim of service connection for a psychiatric disability and remanded the underlying claim for further development.

In her September 2004 notice of disagreement and October 2006 VA Form 9, the Veteran raised the issues of entitlement to service connection for Hepatitis C and diabetes mellitus.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Medical records reveal that the Veteran has been diagnosed as having various psychiatric disabilities.  For example, a September 2006 VA discharge summary and a July 2009 VA examination report indicated diagnoses of depression NOS, schizoaffective disorder, mood disorder NOS, and PTSD.  Thus, current psychiatric disabilities have been demonstrated.

The Veteran has reported on several occasions that she began to experience psychiatric problems in service following a possible sexual assault and that psychiatric symptoms have persisted ever since.  However, she has also provided some statements to the contrary.  There is also evidence that her daughter was killed following service and that this may have contributed to her post-service psychiatric problems.  

In its March 2009 remand, the Board instructed the AOJ to, among other things, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of her current psychiatric disability.  The examiner was instructed to opine as to whether any psychiatric disability other than PTSD was incurred in or aggravated by service and whether any diagnosed psychosis manifested within a year of her separation from service.  Further, if a diagnosis of PTSD was provided, the examiner was instructed to opine as to whether the disability was related to any in-service stressor.  If any such stressor consisted of a sexual assault, the examiner was to opine as to whether there was any evidence of behavior changes in response to the stressor.  

In July 2009, a VA physician reviewed the Veteran's claims file, however it is unclear whether the Veteran was present for an actual VA examination.  The examiner opined that the Veteran's current psychiatric disability, diagnosed as mood disorder NOS, was likely (at least as likely as not) incurred in and/or aggravated by her military service and that her symptoms began within one year of service.  This opinion was entirely based on the fact that the Veteran had reported the onset of her psychiatric symptoms as being in 1983.

The examiner also concluded that the Veteran did not have PTSD.  Therefore, she did not provide any of the requested opinions pertaining to that disability.  However, she did not provide any explanation or reasoning for her conclusion and did not acknowledge or discuss the multiple diagnoses of PTSD contained in the Veteran's medical records.

In a July 2009 addendum to the July 2009 VA examination report, the examiner noted that the diagnosis of the Veteran's psychiatric disability was changed to schizoaffective disorder.  However, all of the opinions contained in the examination report remained the same.

In a letter received by the AOJ in March 2010, the Veteran reported a new Washington, DC address ([redacted] address).  Due to the inadequacies of the July 2009 opinions and the fact that it was unclear as to whether an examination was conducted, a letter dated in May 2011 was sent to the Veteran notifying her that she would be scheduled for a VA examination.  Although this letter was not returned as undeliverable, it was nonetheless sent to her old address ([redacted]address).  There is no letter in the claims file to indicate that she was notified of the date and time of the examination and, if such a notice letter was sent, the address to which it was mailed.  The Veteran apparently failed to report for three VA examinations scheduled in June 2011 in Baltimore, Maryland.

The AOJ communicated with the Veteran by telephone subsequent to the third scheduled VA examination in June 2011, during which time she requested that her examination be rescheduled for a location in Washington, DC.  It is unclear as to who initiated the telephone call or if the Veteran had been aware of the previously scheduled examinations. 

An additional letter dated in July 2011 was sent to the Veteran notifying her that she would be scheduled for another VA examination.  This letter was not returned as undeliverable, but was also sent to her old address and there is no evidence as to which address any letter notifying her of the date and time of the new examination was sent.  The Veteran again failed to report for an examination scheduled in August 2011 in Washington, DC.
Since there is evidence that the notices of examinations may not have been sent to Veteran's last known address and it is otherwise unclear as to whether she received any notice of the examinations , the Board must again remand this claim to ensure due process.  Cf. Kyhne v. Shinseki, 24 Vet App 228 (2011) (noting the presumption of regularity applies to notices of VA examinations, unless there is evidence to rebut the presumption).

In March 2010, the Veteran reported that she had received treatment as recently as between 2008 and 2010 for her psychiatric disability at VA Medical Centers in the following locations: Lebanon, Pennsylvania (VAMC Lebanon); Arlington, Texas (VAMC Arlington); Chillicothe, Ohio (VAMC Chillicothe); Madison, Wisconsin (VAMC Madison); Milwaukee, Wisconsin (VAMC Milwaukee); Brockton, Massachusetts (VAMC Brockton); Boston, Massachusetts (VAMC Boston); Houston, Texas (VAMC Houston); Bedford, Massachusetts (VAMC Bedford); St. Cloud, Minnesota (VAMC St. Cloud); Cincinnati, Ohio (VAMC Cincinnati); Perry Point, Maryland (VAMC Perry Point); Cleveland, Ohio (VAMC Cleveland); Dayton, Ohio (VAMC Dayton); Decatur, Georgia (VAMC Decatur); and Fresno, California (VAMC Fresno).  Also, she had received treatment at locations in the VA Puget Sound Healthcare System.  

Although there are numerous VA treatment records in the claims file from many of these locations, her reports reflect that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Further, the Veteran submitted signed and completed "Authorization and Consent to Release Information" forms (VA Form 21-4142) for treatment provided for her psychiatric disability from the following private facilities:  Suburban Hospital in Bethesda, Maryland; St. Elizabeth Hospital in Washington, DC; Doctors Community Hospital in Lanham, Maryland; Mt. Vernon Hospital in Alexandria, Virginia; Montgomery General Hospital in Olney, Maryland; Dominion Hospital in Falls Church, Virginia; Gundersen Hospital in La Crosse, Wisconsin; Washington Adventist Hospital in Takoma Park, Maryland; Southern Maryland Hospital in Clinton, Maryland; Providence Hospital in Washington, DC; Franciscan Skemp La Crosse Hospital in La Crosse, Wisconsin; Potomac Ridge Behavioral Health System in Rockville, Maryland; Virginia Hospital Center in Arlington, Virginia; Prince William Hospital in Manassas, Virginia; Laurel Regional Hospital in Laurel, Maryland; Grady Memorial Hospital in Atlanta, Georgia; George Washington University Hospital in Washington, DC; Georgetown Hospital in Washington, DC; and Sibley Hospital in Washington, DC.    

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  

The AOJ had not contacted the above identified private treatment providers within the 180 days that the authorization forms were effective.  Thus, a letter was sent to the Veteran in July 2011 in which it was requested that she complete and submit new authorization forms.  This letter was sent to her old [redacted] address, she did not respond to the letter, and it is unclear as to whether she received a copy of the letter.  Thus, a remand is also necessary to again attempt to obtain any relevant treatment records from the above identified facilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for a psychiatric disability from the following locations: VAMC Lebanon from January 2006 to the present; VAMC Arlington; VAMC Chillicothe from April 2004 to the present; VAMC Madison from February 2006 to the present; VAMC Milwaukee from April 2004 to the present; VAMC Brockton from January 2006 to the present; VAMC Boston; VAMC Houston from January 2006 to the present; VAMC Bedford; VAMC St. Cloud from June 2003 to the present; VAMC Cincinnati from January 2006 to the present; VAMC Perry Point from January 2006 to the present; VAMC Cleveland; VAMC Dayton from April 2004 to the present; VAMC Decatur from April 2004 to the present; VAMC Fresno; the VA Puget Sound Healthcare System; and from any other sufficiently identified VA facility.

Efforts to obtain these records should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

2.  The AOJ should ask the Veteran to complete authorizations for VA to obtain all records of her treatment for a psychiatric disability from the following facilities: Suburban Hospital in Bethesda, Maryland; St. Elizabeth Hospital in Washington, DC; Doctors Community Hospital in Lanham, Maryland; Mt. Vernon Hospital in Alexandria, Virginia; Montgomery General Hospital in Olney, Maryland; Dominion Hospital in Falls Church, Virginia; Gundersen Hospital in La Crosse, Wisconsin; Washington Adventist Hospital in Takoma Park, Maryland; Southern Maryland Hospital in Clinton, Maryland; Providence Hospital in Washington, DC; Franciscan Skemp La Crosse Hospital in La Crosse, Wisconsin; Potomac Ridge Behavioral Health System in Rockville, Maryland; Virginia Hospital Center in Arlington, Virginia; Prince William Hospital in Manassas, Virginia; Laurel Regional Hospital in Laurel, Maryland; Grady Memorial Hospital in Atlanta, Georgia; George Washington University Hospital in Washington, DC; Georgetown Hospital in Washington, DC; Sibley Hospital in Washington, DC; and any other sufficiently identified private treatment provider.

The letter requesting such authorizations should be sent to the [redacted] address identified in the Veteran's March 2010 letter or any other current address.

If the Veteran fails to furnish any necessary releases for private treatment records, she should be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning her claim, and she should be advised to submit any records in her possession.  All such notification must be documented in the claims file. 

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of her current psychiatric disability, including PTSD.  All indicated tests and studies should be conducted.

Notice of the examination should be sent to the [redacted] address identified in the Veteran's March 2010 letter or any other current address.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer all of the following questions:

(a)  Is it at least as likely as not (50 percent 
probability or more) that any of the Veteran's current psychiatric disabilities (any psychiatric disability diagnosed since June 2002) had its onset in service, had its onset in the year immediately following service, is related to any reported stressors in service, is related to her reported psychiatric problems in service, or is otherwise related to a disease or injury in service?

(b)  Does the Veteran meet the criteria for a diagnosis of PTSD?

(c)  If the Veteran meets the criteria for a diagnosis of PTSD, what are the stressors that support the diagnosis? 

(d)  If any reported stressor that supports a diagnosis of PTSD consists of an in-service personal assault, was there evidence of behavior changes in response to the claimed in-service personal assault?

In formulating the above opinions, the examiner must acknowledge and comment on all psychiatric disabilities diagnosed since June 2002 (including PTSD), the Veteran's reported stressors in service (including an in-service sexual assault), the death of her daughter following service, as well as her reports of psychiatric problems in service and since that time.  

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for psychiatric problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report in-service stressors and psychiatric symptoms, her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  If the Veteran fails to report for the scheduled VA examination, documentation must be obtained and associated with the claims file which shows that notice scheduling the examination was sent to her last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

6.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

